Citation Nr: 1713645	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  06-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, shell fragment wound (SFW), muscle group (MG) XIII, right thigh, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals, SFW, MG XIV, right thigh, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals, SFW, MG XV, right thigh, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU), prior to July 25, 2011.

5.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114 (s).


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for increased ratings in connection with muscle damage to MG XIII, XIV, and XV.

In February 2008, the Board remanded the claim for evidentiary development.  In July 2009, the Board denied the claim.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and, pursuant to a May 2010 Joint Motion for Remand, an order of the Court, also dated in May 2010, vacated the Board's July 2009 decision and remanded the case to the Board for compliance with the instructions in the Joint Motion.  In September 2010, May 2012, October 2014, and June 2016, the Board remanded the claim for further evidentiary development.

The Veteran filed his claim for increased ratings for SFW residuals on October 28, 2004, and he appealed the denial of his increased rating claim.  During the pendency of this appeal, he has asserted that he left his job due to his service-connected SFW residuals.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the claim for a TDIU is part and parcel of the claim for higher ratings for SFW residuals, which has been pending since October 28, 2004.

The Board finds that for TDIU is limited to consideration of the period prior to July 25, 2011.  In this regard, the Veteran has been assigned a total schedular rating since July 25, 2011, and he was granted entitlement to SMC under 38 U.S.C.A. § 1114 (s)(1) effective from February 15, 2013.  Moreover, in the decision below, the Board is granting entitlement to SMC under 38 U.S.C.A. § 1114 (s)(1) effective from July 25, 2011.  It is not categorically true that the assignment of a total schedular rating always renders a TDIU claim moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the U.S. Court of Appeals for Veterans Claims (Court) held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Bradley, 22 Vet. App. at 293.  
 
In this case, the assignment of the Veteran's 100 percent schedular evaluation from July 25, 2011, renders the TDIU claim moot from the date of that total rating forward because he has also been granted an award of SMC based on the fact that he has a total schedular rating for prostate cancer, as well as additional service-connected disabilities independently ratable at 60 percent or more.  Therefore, the Veteran's benefits have already been maximized.  Under such circumstances, the claim for TDIU after July 25, 2011 is moot and the Board will limit its consideration as to whether TDIU is warranted prior to July 25, 2011.

As discussed in more detail below, the issue of entitlement to SMC at the housebound rate is raised by the record and is part and parcel of the claim for an increased rating for SFW residuals.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (noting that the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

The issues of entitlement to a TDIU prior to July 25, 2011 and entitlement to special monthly compensation on account of being housebound from December 2, 2009 are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right thigh SFW residuals are characterized by symptoms and a disability picture consistent with a moderately severe injury of muscle groups XIII, XIV, and XV, to include pain, weakness, and reduced function in the hip and knee joints.   

2.  Muscle groups XIII, XIV, and XV are in the same region and act upon different joints.  Muscle Group XIII is the most severely injured.  

3.  Since July 25, 2011, the Veteran has had a single service-connected disability rated as 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different bodily systems.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a combined 40 percent rating, but no higher, for right thigh shell fragment wound residuals were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.25, 4.55, 4.56, 4.71 4.73, Diagnostic Codes 5313-5315 (2016).

2.  Since July 25, 2011, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a November 2004 letter, sent prior to the January 2005 rating decision denying his claim of entitlement to an increased rating, informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A June 2006 letter from the AOJ informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, and the claim was thereafter readjudicated in October 2006 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  Regarding any content deficiency in the provided notice, the Veteran has had a meaningful opportunity to participate in the decision on his claim at all stages of the process, the Veteran has not asserted any specific prejudice as a result of a notice defect, and prejudice from a notice error is not presumed.  See Sanders v. Shinseki, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, and VA examination reports.  As noted above, the Board last remanded this case in June 2016, in part, to obtain outstanding VA treatment records, which the AOJ obtained in October 2016 and December 2016.  In light of the foregoing, the Board finds that there has been substantial compliance with its June 2016 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Veteran was provided with VA examinations to evaluate his shell fragment wound residuals in December 2004, June 2008, July 2008, August 2011, July 2012, May 2013, December 2014, and November 2016.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations and described the Veteran's disability in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also finds that the November 2016 VA examination substantially complies with its June 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the Board, the examiner examined the Veteran and provided opinions regarding the severity of muscle injury to each affected muscle group, as well as the impact of the Veteran's muscle injury on his orthopedic functioning.

The Board acknowledges the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  However, as discussed in detail below, the issues decided herein do not involve ratings based upon limitation of motion.  Thus, to the extent that the examinations of record do not conform to the holding in Correia, the Board finds that a remand to obtain an additional examination would serve no useful or meaningful purpose and would only result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

The Veteran's SFW residuals affecting the right thigh are assigned three, separate, 10 percent disability ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5313, 5314, and 5315.  He contends that higher ratings are warranted.

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

B. Factual Background

Service medical records reflect that the Veteran sustained a fragmentation wound of the right thigh on August 24, 1966.  The wound was subsequently debrided and the Veteran underwent a course of penicillin and streptomycin.  On the same day of admission, the Veteran was found to be granulating nicely and that he was ready for discharge.  Approximately ten days later, the Veteran was found to be fit for duty.  A December 1966 clinical record reveals that the Veteran complained of swelling and soreness at the site of his right thigh shrapnel wound; symptomatic foreign body was diagnosed.  The Report of Medical Examination at separation dated in August 1967 includes a note indicating the presence of a 3/4 inch in diameter scar of the right thigh.  No abnormal clinical findings were noted.

The Veteran was afforded a VA examination in October 1968.  He complained of leg pain on extended standing and also of itching and burning of scars.  Orthopedic examination showed that the Veteran indicated that he had received two shrapnel wounds of the right thigh.  One was thought to have been a through and through injury, the other was thought to be retained.  It was noted that both points of entry were noted to be quite close together.  Scars were noted at this location.  Both orthopedic and neurologic examination was described as entirely negative.  Residuals of shell fragment wounds of the right thigh was diagnosed.

In November 1968, the RO granted entitlement to service connection and a 10 percent disability rating for shell fragment wound residuals of the right thigh under Diagnostic Code 5313.

The report of a July 1998 examination shows that the Veteran complained of beginning to experience symptoms relating to his right thigh injury about 10 years ago.  He also complained that he had pain in the inner aspect of the medial side of his right thigh when he sat for an extended duration.  No focal weakness, tingling, or numbness in the extremity was reported, and no other precipitating factors were shown.  On examination, a one centimeter (cm) healed scar over the medial aspect of the proximal right thigh very close to the gluteal cleft and scrotum about .5 cm in length was noted, with a hard subcutaneous mass felt at the same place.  The mass was described as freely moveable and nontender.  Another wound, described as about 2 cm in length, and noted to supposedly be an exit wound for other shrapnel, was noted to be present on the anterior aspect of the upper thigh.  The skin was noted to reflect good healing at the scar site, and there was some mild adherence of the skin to the underlying tissues which was noted to be nontender.  The underlying tissues and muscles showed mild deficiency for deep palpation.  The entry wound (on the medial aspect of the proximal thigh) was noted by the examiner to be in muscle group XV (medial thigh muscle group) and the exit wound on the anterior aspect of the thigh was noted to be in muscle group XIV (anterior thigh).  No evidence of tendon, bone, or nerve damage was indicated.  The Veteran was shown to have 5/5 motor strength for thigh abduction, adduction, flexion, and extension; and for leg extension and flexion.  No muscle herniation was noted.  X-ray examination was noted to be normal, with no mention of any foreign bodies.  The diagnosis was history of shrapnel wounds with a small possible foreign body felt subcutaneously over the medial upper aspect of the thigh.  The examiner noted that it was located in an area that it should not cause any significant problems.  It was further noted that no motor or sensory deficit were present and that the shrapnel wounds did not appear to be causing any physical limitation in any way.

In a November 1999 decision, the Board granted separate 10 percent ratings for moderate injuries to Muscle Groups XIV and XV of the right thigh under Diagnostic Codes 5314 and 5315, respectively.  

The Veteran filed the instant claim for increased ratings in October 2004.  He reported pain, numbness, and weakness.  

The Veteran was afforded a VA Muscles examination in December 2004.  The examiner indicated that the Veteran sustained shrapnel wounds which entered through the right buttocks and exited through the anterior upper medial thigh groin areas.  There was no bone involved and no vascular compromise.  He was medically evacuated within one hour, and the duration of the hospitalization was approximately 10 days.  He was then returned to full field duty.  The Veteran still has shrapnel intact to the right buttock region.

The Veteran reported that while in a prolonged sitting position for greater than fifteen minutes, he sometimes has a pressure burning sensation at the point of where the shrapnel remains that feels like something is sticking into his buttock.  He indicated that with prolonged sitting for over 45 minutes, he will have a pressure-like sensation at the level of 8 out of 10.  The Veteran described the discomfort as intermittent, rather than chronic, and indicated that it is worsened with prolonged sitting, standing, or ambulation.  He indicated that activities such as riding his four-wheeler also exacerbate the symptoms of his right buttocks.  The Veteran also reported numbness to the medial aspect around the exit wound, and increased muscle fatigue in the right lower extremity, worse in the late afternoons compared to early mornings.  The Veteran reported that alleviating factors include avoiding the pressure of sitting in a flexed hip position and avoiding other activities where the hip flexion and knee flexion are together, such as squatting and stair climbing.  The examiner indicated that the muscle groups affected are XIV and XV and that the injury caused muscle and superficial nerve damage, but no vascular or bone compromise.  The Veteran indicated that he was still full-time gainfully employed as a mail carrier with the Post Office.

On examination, the entry wound scar was just below the right buttocks to the medial aspect.  The scar measured 4 cm by 1 mm, and it was white and nontender, with no adherence or retraction.  There was no inflammatory process and no keloid development.  Medial to that incision, the examiner could palpate a hardened object to about one centimeter in size, which was nontender to palpation and did not interfere with the integrity of the skin.  The exit wound to the medial upper thigh, groin area, measured 2 cm by 0.5 cm.  It was retracted, and there was some adherence.  The scar retracted deeper with hip flexion.  The scar was nontender, and there was no keloid, no inflammatory process, no skin discoloration, and no ulcerations.  At about two inches around at each of the entry and exit wounds, there was dullness to sharp versus dull sensation.  The Veteran was able to demonstrate knee extension and simultaneous flexion of the hip and knee equally.  The Veteran was also able to demonstrate abduction of the hip, flexion of the hip, and flexion of the knee, and the Veteran's strength was equal in measurement.   Knee flexion while sitting on the right was to 120, 130, and 125 degrees, and on the left, to 130, 130, and 125.  Hip flexion while lying on the right was to 100 degrees, times 3, and on the left, to 95, 100, and 105.  Hip abduction while standing on the right was to 40, 40, and 35 degrees and on the left, to 45 degrees, times 3.  It was noted that the Veteran had difficulty with balance while placing weight on the unilateral extremity for this hip abduction examination.  Hip internal rotation on the right was to 30, 25, and 30 degrees, and on the left, to 40, 35, and 40 degrees.  External hip rotation was to 40 degrees.  

The examiner concluded that the Veteran's wound was a through and through wound with entry just below the right buttocks and exit on the right thigh groin region anterior aspect.  His symptoms continued to be a pressure burning sensation.  He also reported fatigue in the right lower extremity compared to the left, but range of motion measurements did not detect fatigue in repetitive movements.  The Veteran had an intermittent, pressure-like sensation that was usually precipitated by prolonged sitting, standing, or ambulation.  There was no bone or vascular compromise detected.  The Veteran demonstrated numbness about two inches around both wound sites.  Motor function of hip abduction and internal rotation of the hip adduction compared to the unaffected side was only slightly decreased   The Veteran was able to demonstrate full knee extension and flexion and simultaneous flexion of the knee and hip at the same time.  X-rays revealed two radiopaque densities overlying the soft tissues of the upper medial right thigh measuring approximately 7-8 mm each.  

In his February 2005 notice of disagreement, the Veteran asserted that statements he name during the December 2004 VA examination "are not represented factually in your report."  He reported that the fatigue in his leg has gotten "much worse with age," and that at the end of a hard day of work, his right foot sometimes drags.  The Veteran indicated that he had planned to work until he was 66 years old, but that he was retiring at age 60 primarily because of his leg.  

In a November 2005 letter, the Veteran asserted that he had moderately severe damage to the three muscle groups involved in his injury.  He noted that the retained shrapnel in his thigh "did damage and continue to cause me pain and much discomfort."  The Veteran indicated that he has numbness on the inside of his knee, as well as fatigue and pain in his leg.  He reported that he cannot ride in a car for long periods of time and that there are many recreational activities the he can no longer do.  

The Veteran was afforded a VA examination in June 2008.  The Veteran reported pain in the pelvis area at a level of 6 out of 10 when he sits too long or when he sits in the wrong position.  The Veteran related the pain to the piece of shrapnel that is in his leg.  The Veteran denied taking any medications for the pain.  The Veteran also reported that he gets tired and his foot starts to drag.  He reported having decreased sensation in the great toe and the second toes on an intermittent basis, as well as decreased sensation on the medial aspect of the right knee that is always present.  The Veteran denied using an assistive device and indicated that he can walk a half a mile.  He denied any problems with activities of daily living, but he reported that he retired from the post office in January 2008 secondary to pain in his right lower extremity.  There were no flare-ups, exacerbations, or physician ordered bedrest in the past 12 months, other than what described.

On examination, the right lower extremity revealed a dorsalis pedis pulse of 2+.  The Veteran was fully sensate to light touch throughout all dermatome distributions, and there was no clonus bilaterally.  Deep tendon reflexes were symmetric, and he had a downgoing Babinski.  The range of motion of the knee was 0 to 120 degrees.  There was no change with repetition, no pain on motion, and the active and passive range of motion was the same.  He was stable to varus and valgus stress at 0 and 30 degrees, there was no effusion, and the Lachman's, anterior and posterior drawer, and McMurray's tests were negative.  He had decreased sensation on the medial aspect of the knee in the distribution of the saphenous nerve.  Hip range of motion was to 100 degrees flexion, 10 degrees internal rotation, 30 degrees external rotation, 30 degrees abduction, and 20 degrees adduction.  Again, there was no change with repetition or pain motion, and the active and passive range of motion was the same.  The Veteran had negative Strinchfield and negative Faber.  He was nontender to palpation of the greater trochanter.  Examination of the posteromedial thigh revealed a one centimeter scar at the junction between the buttock and the thigh, and there was also a scar anteromedial over the adductor longus that was two centimeters in length.  The scar was well-healed, with no sign of infection, erythema, edema, or discharge.  The scar was not fixed to underlying tissue.  There was no muscle loss or gross instability, and Tinel's sign was negative.  

X-rays of the right hip, right knee, and right femur showed no fracture, dislocation, or bony destructive lesion, and the joint spaces were well maintained.  There was mild patellofemoral arthritis present on the right knee in the lateral view, and there were two, maybe three, small radiopaque objects present in the medial thigh.  The examiner diagnosed the Veteran with residuals of shrapnel injuries to the right thigh and sensory neuropathy in the distribution of the saphenous nerve.  The examiner concluded that there appeared to be no weakened movement or excessive fatigability, but there was incoordination of movement.  The examiner indicated that there did not appear to by any neurological deficit other than the saphenous nerve distribution; however, the examiner noted that the scars are not present in the pathway of what is considered to be the saphenous nerve anatomical pathway.  The examiner recommended EMG-nerve conduction studies and referral to neurology for C&P.  Regarding DeLuca provisions, the examiner noted that there was mild discomfort associated with examination of the right thigh and that it was "conceivable that pain could further limit function as described, particularly with repetition."  The examiner indicated that it was not feasible, however, to attempt to express the limitations in terms of any additional limitation of motion, "as these matters cannot be determined with any degree of medical certainty."  

In a June 2008 letter, the Veteran reported that he took an early retirement from work due to the problems with his leg.  He indicated that he was not able to keep up with work requirements.  The Veteran reported that the pain and discomfort "is much more present along with the toe dragging that happens more often when I am tired."  The Veteran also reported numbness "in a couple of spots in the knee area."  The Veteran asserted that he was "very limited as to what I can do in the way of recreation and working around the house."  The Veteran reported that the shrapnel located in the back part of his thigh "causes great pain if I sit down wrong or on a long trip."  

In a June 2008 letter, the Veteran's wife reported that the Veteran's disability "forced him into an early retirement."  She indicated that because of the pain and numbness, the Veteran activities are greatly curtailed, such as yard work, sitting, and activities with the grandchildren.  

In July 2008, the Veteran underwent a VA Neurological Disorders examination.  The Veteran reported a persistent altered sensation of the medial right knee since his initial injury.  The Veteran indicated that he worked for the postal service for 25 years as a letter carrier, but during the last part of his career, he was assigned to driving a truck where he had to climb up and down steps to get in and out of the truck.  He indicated that he only did this for a couple of days before he retired early because he could not perform the work.  The Veteran complained of his right leg becoming tired and giving out from doing up and down steps.  

The examiner noted that recent right hip, knee, and femur x-rays showed a boney island within the femoral neck that was stable in appearance and soft tissue calcifications within the medial thigh.  No fractures were noted, but there was a small anterior knee effusion.  The examiner also noted that the Veteran had an EMG performed in July 2008, which showed normal sural sensory nerve action potential and electrophysiological evidence of pathology in the S1 nerve root distributions bilaterally.  

On examination, the Veteran had normal symmetrical muscles in both lower extremities.  There was an approximately one centimeter diameter scar over the medial thigh, near the groin area.  The scar, which the Veteran reported was the exit wound, was well-healed and nontender.  There was a small, nontender and well-healed entry scar wound over the medial buttocks.  No fasciculations of the muscles were observed.  The Veteran had 5/5 strength of both lower extremities.  He was able to come up on the balls of his feet and take a few steps.  He was able to do a deep knee bend and stand back up without assistance.  Deep tendon reflexes were symmetrically decreased at the biceps, triceps, brachioradialis, patellar tendon, and Achilles tendon.  The Veteran was able to walk tandem gait without difficulty, and he had no pathological reflexes and no Hoffman's or Babinski signs.  A sensory examination was intact to vibration in both upper and lower extremities, and position sense was normal in the lower extremities.  The pinprick examination was normal in all areas except a complaint of a decreased but not absent sensory area over the right medial knee.  The examiner concluded that the Veteran "generally has a negative neurologic examination except for altered sensation over the medial thigh, which may be due to injury of the obturator nerve or one of its branches originally sustained in Vietnam."  

In an October 2008 rating decision, the Appeals Management Center granted entitlement to service connection for sensory neuropathy in the distribution of the S1 nerve of the right thigh and assigned a noncompensable evaluation.  

In a March 2009 letter, the Veteran indicated that he retired from his job after 25 years because the "pain and fatigue were unbearable."  

The Veteran was afforded a VA Hip and Thigh Conditions examination in August 2011.  The Veteran reported no change in his disability, other than an increase in pain in a seated position.  He rated his pain as 7 out of 10, worse when seated.  He denied having groin or buttock pain at present.  He also denied knee pain.  The Veteran reported occasional pain when he is walking, mainly in the buttock area.  He denied any new motor or sensory changes, and he reported that he had not seen a physician for the problem since his last rating.  The Veteran reported that the pain interferes with his activities of daily living and that he is able to walk less than 15 minutes, or approximately one to two blocks.  

On examination, there was a small entrance wound under the gluteal fold of the right buttock measuring two centimeters in length.  There was an exit scar over the upper anterior medial thigh measuring approximately two centimeters by one centimeter.  Both scars were pale, flat with the skin, and nontender to palpation.   Neither scar was adherent to the underlying tissue.  Right hip flexion was from 0 to 125 degrees, extension was from 0 to 30 degrees, adduction was from 0 to 25 degrees, abduction was from 0 to 45 degrees, external rotation was from 0 to 60 degrees, and internal rotation was from 0 to 40 degrees.  There was no change in pain or range of motion on three repetitions.  The Veteran had a negative Strinchfield's, and he was nontender over the greater trochanter.  He had 4+/5 strength in hip flexion, hip abduction, hip adduction, quads, hamstrings, tibialis anterior, EHL, and gastrocnemius-soleus.  His motor examination was essentially symmetric of the entire right lower extremity.  There was no obvious muscle group with worse weakness.  The Veteran had 2/2 sensation to light touch through the right lower extremity, expect for small area over the medial aspect of the right knee.  The Veteran also described some decreased sensation in a stocking distribution up to the distal third of the calf area bilaterally.  

Regarding the right knee, flexion was from 0 to 140 degrees, and extension was full.  There was no loss of range of motion or pain with repetition.  There was no effusion and no instability to varus and valgus stress at 0 and 30 degrees.  The Veteran had a negative Lachman's, and there was no pain or clicking with McMurray's maneuver.  There was no pain with patellofemoral compression, and there was no obvious pain with ambulation.  There was no excessive fatigueability noted.  The examiner indicated that it did "not appear that the hip or the knee are involved in flare-ups."  The Veteran reported that when the pain is worsened, it is typically in the seated position, over the area of the scar.  

X-rays of the hip, femur, and knee showed no degenerative processes in the hip or knee joints, no loss of joint space, no fracture of the femur, no appreciable residual shrapnel, and no obvious bony lesion.  The diagnosis was soft-tissue injury to the right upper thigh.  The examiner indicated that he did "not appreciate any hip or knee pathology on history, physical exam, and radiographic evaluation today."  The examiner also opined that he "would not anticipate that any injury sustained in the area of the shrapnel injury would lead to development of any hip or knee pathology."  The examiner concluded that the Veteran's muscle strength was essentially symmetric throughout the right lower extremity and that there was no isolated muscle group weakness.  The Veteran did have a small area of decreased sensation to light touch over the medial aspect of the knee that does not follow any major nerve distribution and is likely from a cutaneous nerve.  Regarding the DeLuca provision, the examiner noted that "there is really no pain elicited with range of motion of the hip and knee today...[t]herefore, I am unable to say if repetitive motion would worsen his pain or worsen his range of motion with any certainty."  

The Veteran was also afforded a VA Peripheral Nerves examination in August 2011.  The Veteran reported numbness in the right medial aspect of the right knee and lower leg which is intermittent, mild, and the same since 1966.  He denied paresthesias.  On examination, muscle strength testing was normal and there was no muscle atrophy.  Deep tendon reflexes were absent bilaterally at the knee and ankle, and sensation to light touch was decreased at the lower leg/ankle and foot/toes on the right.  The examiner noted that sensation to vibration and light touch was diminished by almost 30 percent on the right leg and foot as compared to the left.  There were no trophic changes, and the Veteran's gait was normal.  The examiner concluded that the "findings are purely sensory in nature and there are no motor deficits in the lower extremities, i.e., no paralysis or atrophy."  

The Veteran was also afforded a VA Scars examination in August 2011.  The Veteran reported entry and exit scars of the upper thigh that had been asymptomatic.  On examination, the scars were nonpainful and stable.  One scar was linear and measured 1.7 cm, and the other scar was deep, non-linear and measured 2 cm X 0.6 cm.  The approximate total area of deep non-linear scars on the right lower extremity was 1.2 square centimeters.  

An October 2011 private neurological evaluation shows that the Veteran reported bilateral knee pain.  He also indicated that "on infrequent occasions, he feels like his right leg has buckled a little bit and he thinks this is due to hip pain."  Regarding neurological problems, the Veteran reported a vague feeling that his right leg may be weak but only when he has been up on it for a while.  The Veteran did not have any specific complaints regarding numbness.  He reported that he has numbness on the medial aspect of his knee ever since the injury, as well as numbness down the medial aspect of his leg between the knee and the foot.  He also indicated that if he sits in the car for a fair amount of time, he will start to hurt on the right side of his bottom, and he said this is very uncomfortable.  He reported that he is retired now and would like to do a lot of traveling but has trouble doing that because of his pain.  

On examination, the Veteran's muscle strength was normal and symmetric in all four extremities proximally and distally.  On the motor exam, there was no atrophy or fasciculations in the legs or quadriceps muscles.  There was no evidence of definite weakness, although it seemed to be a little uncomfortable for him to perform with the right leg, but with some coaching, there was normal strength in all muscle groups.  The Veteran's reflexes were about 1+ in both knees and generally symmetrical.  The physician indicated that he thought it was possible that the right knee reflex may have been just slightly less than the left, but not enough to be sure.  The reflexes were poor in both ankles but present at about trace.  There was an exit scar just below the right groin, and an entry scar "more-or-less just to the right and a little bit posterior to his anus."  The Veteran was not tender over the ischial tuberosity and its associated bursa or over the proximal parts of the biceps femoris or semi-membranosis and semi-tendinosis muscles.  The Veteran was "quite tender" when pressed directly over the entry scar, which is along the medial aspect of the ramus of the ischial bone on the right side.  

Neurologically, there was no evidence of dysarthria or aphasia, and extraocular movements appeared normal.  The sensory examination "was most impressive."  The Veteran had a "more-or-less palm sized area of numbness on the medial aspect of his right knee, a little bit elongated," and there was "a small area of better sensation just below that and then he lost sensation again high on the medial aspect of his right lower leg and this numbness when down the medial half of the right lower leg to the ankle."  His sensation was otherwise intact.  Deep tendon reflexes were symmetric without any pathological reflexes, and there was no evidence of cerebellar ataxia on finger-to-nose or heel-to-shin testing.  

The physician summarized that the Veteran has an injury to the sensory branch only of the right femoral nerve, which runs to the groin.  The sensory distribution of the femoral nerve is "more-or-less" the medial aspect of the right knee, and there was no objective evidence of damage to the motor branch.  Additionally, the Veteran suffered traumatic damage to the saphenous nerve, which also runs to the groin and is a sensory nerve that only goes to the medial aspect of the right lower leg.  The Veteran had numbness in its exact distribution.  The physician indicated that "[a]ny other problem that he has from the shrapnel injury is more properly regarded as orthopedic."  The physician noted that it hurts the Veteran to sit for a while and he his tender along the medial aspect of "what I believe is the ramus of the ischial bone and this is basically right under the entry sites of the shrapnel wounds."  The physician indicated that "[t]here may be some kind of chronic inflammation or irritation there."  The Veteran was interested to know whether any residual shrapnel may be causing the pain.  The physician indicated that "the shrapnel could only be potentially blamed for the pain if it happened to be lying just under the skin and over that part of the ischial bone in which case it might be supposed to be rubbing on the bone."  The physician also opined that "[t]hat is probably not the case."  

A November 2011 private treatment record shows that the Veteran reported right knee and groin pain.  On examination, the right knee had no signs of infection, thrombophlebitis, or instability.  The right hip had limitation of motion secondary to pain, but there was no evidence of contracture.  Right hip x-rays showed three small pieces of shrapnel, the largest one approximately one centimeter in diameter and the two other small pieces approximately four millimeters in diameter.  

The Veteran was afforded a VA Peripheral Nerves examination in July 2012.  The Veteran reported mild numbness of the right lower extremity and intermittent altered sensation to the right medial thigh just about the knee that was not present on the day of the examination.  Muscle strength testing was normal, and there was no muscle atrophy.  Deep tendon reflexes were 1+ at the knee and ankle bilaterally.  A sensory examination was normal, and the examiner indicated that there was "no focal sensory abnormality of pin prick, light touch, or vibration on examination of the right lower extremity today."  The Veteran was ambulating with a rolling walker; however, he was able to walk without the aid of the walker.  His gait was narrow-based, and he appeared to have a slight limp favoring the right leg.  The Veteran could come up on his toes and rock back on his heels getting the forefoot off the floor.  X-rays of the right femur showed a small bone island at the femoral neck and degenerative changes at the hip joint.  There was no evidence of prior fracture or other abnormality at the femoral shaft.  The examiner summarized that there was no limitation of movement of any muscle group in the right leg, no obvious muscle fasciculations of the muscles in the right leg, and no focal loss of pin prick, vibration, or light touch in the right lower extremity.  Additionally, the Veteran had normal muscle strength in the right lower extremity.  The examiner noted that the Veteran reported having "from time to time, a small area (indicated about 4 inches in diameter) decreased sensation over the medial right thigh near the knee."  The examiner also indicated that the Veteran's deep tendon reflexes throughout the upper and lower extremities were 1+ and that no Hoffman's or Babinski signs were found.

The Veteran was afforded a VA Hip and Thigh Conditions examination in May 2013.  The Veteran reported right groin pain, and he indicated that his leg will occasionally give way.  The Veteran reported flare-ups with prolonged walking, standing, and sitting.  Range of motion testing revealed flexion to 115 degrees, with pain at 115 degrees, and extension ending at greater than 5 degrees, with pain at greater than 5 degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran cannot cross his legs, and rotation was not limited such that the Veteran cannot toe-out more than 15 degrees.  There was no additional limitation of range of motion of the hip and thigh after repetitive-use testing.  The Veteran had functional loss and/or functional impairment due to less movement than normal and pain on movement.  The Veteran had localized tenderness or pain to palpation for joints/soft tissue of the right hip.  Muscle strength was normal for hip flexion, hip abduction, and hip extension.  There was no evidence of ankylosis of the right hip joint.  The Veteran used a walker to assist with ambulation.  The examiner indicated that the Veteran's hip and/or thigh condition impacted his ability to work in that he was unable to perform prolonged walking/standing.  The examiner indicated that the Veteran had "very mild osteoarthritis" of the right hip.  The examiner opined that the Veteran's mild arthritis of the right hip and knee was not related to the shrapnel injury "as there was no injury to hip or knee joints."  

The Veteran was afforded a VA Peripheral Nerve Conditions examination in May 2013.  The Veteran reported mild paresthesias and/or dysesthesias of both lower extremities.  Muscle strength testing was 4/5 for knee extension, ankle plantar flexion, and ankle dorsiflexion.  There was no muscle atrophy.  Deep tendon reflexes were normal at the knee and 1+ at the ankle bilaterally.  Sensation was absent at the right thigh/knee and decreased at the foot/toes bilaterally.  The Veteran had trophic changes at both feet and ankles.  The Veteran ambulated with a walker and favored his right lower extremity with walking.  The examiner indicated that the Veteran had mild incomplete paralysis of the right sciatic and external popliteal nerves.  The examiner opined that the Veteran's peripheral nerve condition impacted the Veteran's ability to work in that he had to stop working in 2008 due to weakness in the right lower extremity with extended walking.  The examiner also opined that the elicited weakness in the right ankle plantar and dorsiflexion and mild weakness of the right great toe dorsiflexion are not related to his L3 distribution paresthesias attributed to the original injury.  The examiner opined that the Veteran's bilateral neuropathy findings to both feet are also not related.  The examiner opined that the Veteran "consistently reports paresthesias in an L3 distribution, which is more likely than not related to his injury in the military."  

In a January 2014 rating decision, the RO increased the evaluation for the Veteran's sensory neuropathy in the distribution of the S1 nerve of the right thigh to 10 percent disabling.  

During a November 2014 VA new patient physical examination, the Veteran had a normal gait, and his range of motion was normal.  His strength was grossly intact, and he had good muscle tone in all major groups with no crepitus.  

The Veteran was afforded a VA Muscle Injuries examination in December 2014.  The examiner indicated that the Veteran's injury affected muscle groups XII, XIV, and XV.  On examination, the Veteran had minimal scars.  The entrance and exit scars were small or linear indicating short track of missile through muscle tissue.  There were no known fascial defects or evidence of fascial defects associated with the muscle injury.  The Veteran's muscle injury resulted in some loss of muscle substance.  The following cardinal signs and symptoms of muscle disability were present: consistent loss of power affecting muscle group XIII; consistent weakness affecting muscle group XIII; occasional lowered threshold of fatigue affective muscle group XII; and fatigue-pain affective muscle group XIII.  Muscle strength testing was 4/5 for right hip flexion (Group XVI), right knee flexion (Group XIII), and right knee extension (Group XIV).  There was no muscle atrophy.  There was x-ray evidence of retained metallic fragments at Group XIII.  The examiner indicated that the Veteran's muscle injuries did not result in an inability to keep up with work requirements.  

A May 2015 VA treatment record shows that the Veteran's gait was normal, his strength was grossly intact, and he had good muscle tone in all major groups with no crepitus.  The Veteran had normal reflexes in all four extremities, 5/5 strength, and a steady gait.  

The Veteran was afforded a VA Muscle Injuries examination in November 2016.  The Veteran reported pain in the right hip joint, aggravated with walking and relieved with rest.  He also reported difficulty getting up from a standing position.  He indicated that he had been using a rolling walker, which he purchased himself, for the past four years.  The examiner indicated that the Veteran's injury affected muscle groups XII, XIV, and XV.  On examination, the Veteran had minimal scars.  The entrance and exit scars were small or linear indicating short track of missile through muscle tissue.  There were no known fascial defects or evidence of fascial defects associated with the muscle injury.  The Veteran's muscle injury resulted in some loss of muscle substance.  The following cardinal signs and symptoms of muscle disability were present: consistent loss of power affecting muscle group XIII; consistent weakness affecting muscle group XIII; occasional lowered threshold of fatigue affecting muscle group XIII; and occasional fatigue-pain affecting muscle group XIII.  Muscle strength testing was 5/5 for right hip flexion (Group XVI), 4/5 for right knee flexion (Group XIII), and 4/5 for right knee extension (Group XIV).  There was no muscle atrophy.  There was x-ray evidence of retained metallic fragments at Group XIII.  X-rays of the right hip showed no significant osteoarthritic changes, but findings in the right SI joint appeared to be consistent with generalized inflammatory disease "which could be related to a wide differential diagnosis, Reiter's disease, psoriatic arthritis."  

The examiner concluded that the Veteran's increased symptoms are from medical condition other than his muscle injuries sustained in 1966.  The examiner indicated that "the muscle injuries do not appear to be impacting the orthopedic function of either his right hip or his right knee (degenerative arthritis)."  Finally, the examiner opined that the Veteran's had moderate injuries to muscle groups XIII, XIV, and XV.

C. Analysis

The Veteran's SFW residuals affecting the right thigh are assigned separate, 10 percent disability ratings for moderate disability of muscle groups XIII, XIV, and XV pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5313, 5314, and 5315.

Diagnostic Codes 5313, 5314, and 5315 all pertain to the pelvic girdle and thigh anatomical region.

Diagnostic Code 5313 provides evaluations for disability of muscle group XIII.  The function of this muscle group includes extension of the hip and flexion of the knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius, synchronizing simultaneous flexion of the hip and knee by belt-over-pulley action at the knee joint.  The location of this muscle group includes the posterior thigh group, hamstring complex of 2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) semitendinosus.  A 10 percent rating is assignable for moderate injury.  A 30 percent rating is assignable for moderately severe injury, and a 40 percent rating is warranted for severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2016).

Diagnostic Code 5314 provides evaluations for disability of muscle group XIV.  The function of this muscle group includes extension of the knee; simultaneous flexion of the hip and flexion of the knee; and tension of the fascia lata and iliotibial band, acting with Muscle Group XVII in postural support of the body, and acting with the hamstrings in synchronizing the hip and knee.  The location of this muscle group includes the anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; and (6) tensor vaginae femoris.  A 10 percent rating is assignable for moderate injury.  A 30 percent rating is assignable for moderately severe injury, and a 40 percent rating is warranted for severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5314 (2016).

Diagnostic Code 5315 provides evaluations for disability of muscle group XV.  The function of this muscle group includes adduction of the hip; flexion of the hip; and flexion of the knee.  The location of this muscle group includes the mesial thigh group: (1) Adductor longus; (2) adductor brevis; (3) adductor magnus; and (4) gracilis.  A 10 percent rating is assignable for moderate injury.  A 20 percent rating is assignable for moderately severe injury, and a 30 percent rating is warranted for severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5315 (2016).

Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the­ circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A moderate muscle disability contemplates: a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service treatment record or other evidence of in-service treatment for the wound; or, a record of consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, a moderate muscle disability consists of: entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; some loss of deep fascia or muscle substance impairment of muscle tonus and loss of power; or, lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability contemplates: a through-and-through or deep penetrating wound by a small high-velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; or, if present, evidence of inability to keep up with work requirements.  Objectively, a moderately severe muscle disability consists of: entrance and (if present) exit scars indicating track of missile through one or more Muscle Groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; or, tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

A severe muscle disability contemplates: a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; or, if present, evidence of inability to keep up with work requirements.  Objectively, a severe muscle disability consists of: ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; or, tests of strength, endurance, or coordinated movements indicate 
severe impairment of function when compared with the uninjured side. 
38 C.F.R. § 4.56(d)(4). 

If present, the following are also signs of a severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and, (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

38 C.F.R. § 4.56, Evaluation of muscle disabilities, provides that (a) an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(b) provides that a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(c) states that for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue, pain, impairment of coordination and uncertainty of movement.  

The Principles of Combined Ratings for Muscle Injuries, provides at 38 C.F.R. § 4.55(a) that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  

38 C.F.R. § 4.55(b) states that for rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions:  6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).

38 C.F.R. § 4.55(c) provides that there will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: (2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.  

38 C.F.R. § 4.55(d) provides that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  Under 38 C.F.R. § 4.55(e) for compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.

Under 38 C.F.R. § 4.55 (f) states that for muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25.  

After careful review of the evidentiary record, the Board concludes that the residuals of shell fragment wounds of the right thigh involve an injury that more closely approximates the criteria for a moderately-severe muscle injury during the entire claim period.  

In this case, the evidence shows that the Veteran has consistently complained of almost all of the cardinal signs and symptoms resulting from his muscle injury, including loss of power, weakness, a lowered threshold of fatigue, impairment of coordination, and fatigue-pain.  The objective testing in December 2004, August 2011, May 2013, December 2014, and November 2016 showed that the Veteran's right lower extremity exhibited less power and strength and the Veteran reported  that his right leg fatigued easily.  The Veteran also consistently reported fatigue and pain.  Moreover, the record reflects that the Veteran's right thigh disability resulted in an inability to keep up with work requirements.  

As noted above, 38 C.F.R. § 4.56 is a totality-of-the-circumstances test, and no single factor is per se controlling.  The evidence shows that the Veteran's residuals of a gunshot wound have resulted in a loss of power and strength and a lowered threshold of fatigue as compared to the sound side.  Additionally, the Veteran has consistently experienced each of the cardinal signs and symptoms outlined in 38 C.F.R. § 4.5(c).  In light of the foregoing and the totality-of-the-circumstances analysis, the Board finds that the preponderance of the evidence supports a finding of moderately-severe muscle injury.  See 38 C.F.R. § 4.56.

As noted above, currently, there are separate 10 percent ratings assigned under Diagnostic Coded 5313, 5314, and 5315 for right thigh and right hip shrapnel wound injuries.  The affected muscle groups are in the same anatomical region but act on different joints (the hip and the knee).  In this regard, the record reflects that both the right hip and the right knee are affected by the service-connected muscle injuries.  Specifically, muscle strength testing has revealed weakness of hip flexion, knee flexion, and knee extension.  Additionally, range of motion testing reveals limitations of both the hip and knee.  

Because the involved Muscle Groups primarily act upon different joints within the same anatomical regions, the Veteran's disability will be rated based upon the most severely injured Muscle Groups, and combined pursuant to 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.55 (d), (e).  The disability rating for a moderately-severe muscle injury is 30 percent under Diagnostic Codes 5313 and 5314 and 20 percent under Diagnostic Code 5315.  Diagnostic Codes 5313 and 5314 provide that a 40 percent rating is assignable for a severe disability.  Based upon the examination findings, the Board finds that Muscle Group XIII is the most severely injured group.  Therefore, increasing the rating by one level to severe provides a 40 percent combined rating for the affected muscle groups of the right buttocks and right thigh.  Accordingly, the Board finds that a combined 40 percent rating is warranted for the Veteran's shell fragment wound residuals, right thigh and right buttocks.  38 C.F.R. § 4.55 (e).

The Board has considered the ramifications of Murray v. Shinseki, 24 Vet. App. 420   (2011), which held that a change in diagnostic code for a protected disability rating (that was in effect for 20 years or more) could constitute an impermissible reduction in rating under 38 C.F.R. § 3.951 (b).  Here, the Veteran's rating under Diagnostic Code 5313 has been effect for more than 20 years.  However, the Board finds that Murray is not applicable here, as the diagnostic code is not being changed, in that the Veteran's SFW residuals are still rated under DC 5313.  The assignment of a single rating for the MG XIII, XIV, and XV disabilities in combination does not result in a true change in the diagnostic code or a reduction of the rating.  To the extent that the separate 10 percent ratings under DCs 5314 and 5315 are being replaced with the combined rating, Murray still does not apply, as those ratings have not been in effect for 20 years and are therefore not protected.  

Finally, the Board finds that the Veteran's present disability, even considering the totality-of-the-circumstances, does not more closely resemble the criteria for a severe muscle injury.  

The Veteran's injury did not involve shattering bone fracture or open comminuted fracture with extensive debridement.  The evidence also does not show that he was hospitalized a "prolonged period" and his current and historic symptoms were not worse than those described in the moderately-severe criteria.  In this regard, although the Veteran had some decreased muscle strength on the right, as compared to the left, muscle strength was never worse than 4/5, and it was normal on many occasions.  Additionally, the objective findings of the Veteran's injury do not show ragged, depressed, and adherent scars; loss of deep fascia or muscle substance; soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; or, tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  The Veteran's injury did not exhibit any of the following signs of severe muscle disability: adhesion of scar to a long bone, diminished muscle excitability, visible or measurable atrophy, adaptive contraction opposing group of muscles, atrophy of muscle groups not in track of the missile, or induration or atrophy of an entire muscle as described in 38 C.F.R. §§ 4.56(d)(4)(iii)(A) through (G).  

The Board acknowledges that there is x-ray evidence of retained foreign bodies, which is one of the signs of severe muscle disability.  38 C.F.R. § 4.56(d)(4).  

In Tropf v. Nicholson, 20 Vet. App. 317 (2006), the Court addressed the question of whether an appellant who has retained metallic fragments in the muscle, but is essentially asymptomatic, is entitled to a compensable disability rating under 38 C.F.R. § 4.56 and DC 5303 for a "moderate" disability of the muscle, given that section 4.56(d)(1)(iii) indicates that a "slight" disability rating will not be assigned where there are metallic fragments retained in muscle tissue.  In answering this question in the negative, the Court determined that section 4.56(d) contains a totality-of-the-circumstances test in which no single factor is per se controlling for rating purposes, but rather are merely "factors to be considered" in assigning the appropriate rating.  Thus, even though there may be retained metallic fragments in a muscle, a Veteran is not entitled to a compensable rating as a matter of law.  Therefore, the Court held that the Board's decision to assign a "slight" (noncompensable) rating for the arm injury based upon the uncontested finding that the appellant is "essentially asymptomatic" was not a misapplication of the regulation as a matter of law, and the decision was affirmed.  

Similarly, here, the Veteran is not entitled to a finding that his muscle injury is severe based solely on the presence of retained metallic fragments.  Although the Veteran is not "essentially asymptomatic," the Board finds that the functional impairment due to his muscle injury does not rise to the level of severe, despite the presence of retained foreign bodies.  As discussed in detail above, the Veteran's muscle strength was often normal and, at worst, 4/5, and range of motion of the hip and knee joint, although limited at times, never even rose to a compensable level throughout the appeal period.  Moreover, the November 2016 VA examiner specifically opined that the Veteran's muscle injuries were moderate.  Thus, despite the presence of retained foreign bodies, the Board finds that the Veteran's muscle injury does not amount to a severe injury.  

Consequently, a 40-percent, combined disability rating for the Veteran's residuals of a GSW to the right thigh and buttocks is warranted.  A 40 percent rating is the maximum schedular rating which can be assigned under Diagnostic Codes 5313-5315.  38 C.F.R. § 4.73, Diagnostic Codes 5313-5315.

The Board has considered whether the Veteran would be entitled to higher or separate ratings based on arthritis and/or limitation of motion.  However, the medical evidence has consistently shown that the joints and motion are minimally affected by the muscle disabilities.  The Veteran's hip flexion was, at worse, to 100 degrees, and knee flexion was, at worse, to 120 degrees.  Without any evidence indicating limitation of range of motion to a compensable degree, a higher rating for any loss of range of motion is not warranted.  Similarly, there is no evidence of ankylosis of the hip or knee, hip flail joint, or femur fracture.  Accordingly, a higher rating under Diagnostic Codes 5250 to 5263 for orthopedic manifestations is not warranted.  

The Board has considered whether separate ratings are assignable under the diagnostic codes that relate to limitation of motion of the hip and/or knee, to include Diagnostic Code 5003, which pertains to degenerative arthritis.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban at 261-62. 

In this case, the Board finds that the diagnostic codes in question overlap, as they all contemplate limitation of function of the affected part.  Diagnostic Code 5003, specifically addresses limitation of motion of the hip and/or knee, while Diagnostic Codes 5313-5315 contemplate loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement in the muscle group affecting the hip and knee.  Accordingly, although the Board notes the x-ray evidence of arthritis of the right hip and knee, the Board finds that separate evaluations would constitute pyramiding- that is, the Veteran would be compensated twice for the same symptoms.  The Veteran has therefore been rated under the diagnostic codes that afford the higher schedular rating- Diagnostic Codes 5313-5215.  

The Board has considered whether the Veteran is entitled to separate ratings for any other manifestations associated with this disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  As noted above, the Veteran is already separately service-connected for neurological manifestations associated with his residuals of a GSW to the right thigh; he has not perfected an appeal as to that rating so it is not before the Board at this time.

With respect to the question of entitlement to a compensable rating for scars, the Board notes that the Veteran has two scars as residuals of his SFW.  During the course of the appeal, the criteria for evaluating scars, under DCs 7800-7805, were revised effective October 23, 2008.  However, the revised regulations were specifically limited to claims filed on or after October 23, 2008, unless a veteran specifically requested a review under the revised regulations.  Here, the Veteran's claim for an increased evaluation (from which the rating action on appeal stems) was received in October 2004, and there is no indication that either he or his representative has requested review under the revised regulations.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, are for application. 

At the time the Veteran filed his claim, scar ratings were provided under DCs 7800-7805.  Under these applicable regulations, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area exceeding 6 sq. in. (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); 2) cause limited motion and cover an area exceeding 6 sq. in.; 3) are superficial, do not cause limited motion, and cover an area of 144 sq. in. or greater (a superficial scar is one not associated with underlying soft tissue damage); 4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or 5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804 (2004).

Here, the Veteran's scars were noted as being nontender and well-healed during examinations in December 2004, June 2008, July 2008, and August 2011.  The Veteran's scars measure 1.7 square centimeters and 1.2 square centimeters.  There is no evidence suggesting that the scars are unstable, cause any limitation of motion or limitation of function, or cover an area exceeding 6 sq. in.  Accordingly, the Board finds that the criteria for a compensable rating for scars are not met.  See 38 C.F.R. § 4.118, DCs 7801, 7805 (2005).

As to the statements of record authored by the Veteran and his spouse, they are certainly competent to report symptoms such as pain and weakness, because such requires only personal knowledge as it comes through the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Clearly, the Board has considered the Veteran's subjective complaints in reaching the above determinations.  However, the most probative evidence of record does not show the Veteran met the objective criteria for a higher schedular rating for his claimed disability.

The Board emphasizes that any pain or resulting functional loss (i.e., limitation of motion due to pain, weakness and fatigue) associated with the Veteran's muscle disabilities are already contemplated in the relevant rating criteria for evaluating muscle injuries, and are reflect in the 40 percent combined rating being granted in this decision.  Thus, the Veteran is not entitled to any separate ratings on the basis of consideration of these factors alone.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 4.40, 4.45, 4.59.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a combined, 40 percent rating, for injury to MGs XIII, XIV, and XV.  See 38 C.F.R. § 4.7.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.

D. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right thigh disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which muscle disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his muscle disability.  In fact, as discussed above, the symptomatology of the Veteran's disability centers on his complaints of pain, fatigue, and weakness.  These symptoms are specifically contemplated under the assigned ratings criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

III. Entitlement to SMC

Entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Accordingly, this issue has been added for appellate consideration, as reflected on the cover sheet of this opinion.  There is no prejudice to the Veteran in the Board considering entitlement to SMC in the first instance, as eligibility for this benefit turns solely on the application of law, and the Board's decision is favorable to the extent permitted by law, as discussed below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the AOJ, the Board must consider the potential for prejudice to the appellant).

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated at 100 percent and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).  

The Board's decision above grants a 40 percent rating for shell fragment wound residuals since October 28, 2004.  Service-connection is also in effect for prostate cancer, rated as 100 percent disabling since December 2, 2009, and coronary artery disease (CAD), rated as 10 percent disabling since October 28, 2004, and as 30 percent disabling since July 25, 2011.  Thus, for the period since July 25, 2011, the Veteran has had a service-connected disability rated as total and additional anatomically distinct service-connected disabilities (i.e. shell fragment wound residuals, rated as 40 percent disabling, and CAD, rated as 30 percent disabling), which are independently ratable at 60 percent or above.  Accordingly, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective that date.


ORDER

A combined 40 percent evaluation for service-connected residuals of a right thigh shrapnel wound injury to Muscle Groups XIII, XIV, and XV is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.

Effective July 25, 2011, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted.


REMAND

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record indicates that the Veteran may be unemployable due, in part, to his service-connected shell fragment wound residuals.  Specifically, the Veteran reported on several occasions that he took an early retirement due to his SFW residuals.  See, e.g. February 2005 Notice of Disagreement; November 2005 Correspondence.  Additionally, the May 2013 VA examiner indicated that the Veteran's disability impacted his ability to work.  The Board finds that the evidence of record reasonably raises a claim for total disability rating for compensation based on unemployability due to the Veteran's service-connected SFW residuals.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Prior to December 2, 2009, under the Combined Ratings Table at 38 C.F.R. § 4.25, the Veteran's combined rating was no more than 50 percent, which is based on the 40 percent schedular rating for the service-connected shell fragment wound residuals, the 10 percent schedular rating for the service-connected CAD, and the non-compensable schedular rating for the service-connected sensory neuropathy.  Thus, the Veteran had one disability rated as 40 percent disabling, but insufficient additional disability to bring the combined rating to 70 percent or more. Accordingly, the criteria for a TDIU under 38 C.F.R. § 4.16 (a) were not met prior to December 2, 2009.

For the period from December 2, 2009 to July 25, 2011, the Veteran had the following service-connected disabilities: (i) prostate cancer, rated as 100 percent disabling; (ii) shell fragment wound residuals, rated as 40 percent disabling; (iii) CAD, rated as 10 percent disabling; (iv) sensory neuropathy, rated as noncompensable; and (v) erectile dysfunction, rated as noncompensable.  

As discussed in the Introduction, despite the award of a 100 percent schedular rating for prostate cancer, the claim for TDIU prior to July 25, 2011 is not moot in light of the Veteran's assertions that his service-connected shell fragment wound residuals affect his employability.  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Bradley, 22 Vet. App. at 293.  Thus, to the extent that the Veteran can establish entitlement to a TDIU based solely on disabilities other than the service-connected prostate cancer, the claim is not moot from December 2, 2009 to July 25, 2011.  

Nevertheless, for the period from December 2, 2009 to July 25, 2011, the Board will not consider the prostate cancer disability in determining whether the criteria for TDIU are met.  That is, the Board will consider whether the Veteran's other service-connected disabilities, alone, met the criteria for a TDIU under 38 C.F.R. § 4.16 (a).  See 75 Fed. Reg. 11230 (March 10, 2010) ("The logic of Bradley suggests that if a Veteran has a schedular total rating for a particular disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under 114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100-percent disability rating.").  

Here, without consideration of prostate cancer, the Veteran did not meet the criteria for a TDIU under 38 C.F.R. § 4.16 (a) at any time prior to July 25, 2011.

Even if the percentage requirements of 38 C.F.R. § 4.16(a) are not met, an extra-schedular TDIU may be established when the Veteran is unable to secure or follow a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16(b).  On remand, the AOJ should consider whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.

With respect to the issue of entitlement SMC from December 2, 2009 to July 25, 2011, the Board notes that, because adjudication of the claim of entitlement to a TDIU due exclusively to the shell fragment wound residuals directly impacts adjudication of the SMC claim, these claims are inextricably intertwined.  Thus, the SMC issue will be held in abeyance pending the completion of the remand directives.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  Each executed form should be returned to VA.  

2. The RO/AOJ should specifically consider whether the Veteran's TDIU claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

3. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim of entitlement to a TDIU due to the service-connected shell fragment wound residuals prior to July 25, 2011, and entitlement to SMC pursuant to 38 U.S.C.A. § 1114 (s).  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


